Citation Nr: 0410695	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-05 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for generalized arthritis.  

(The issue of whether the veteran submitted a timely substantive 
appeal on the issues of entitlement to waiver of overpayment of 
pension benefits in the amounts of $9,976, $16, $361.20, $195, 
$404.70, $64 and $108 will be addressed in a separate decision).


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 

INTRODUCTION

The veteran served on active duty from April 1966 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO declined to reopen a 
claim for service connection for a left knee condition, and denied 
a claim for service connection for generalized arthritis.  


REMAND

On December 16, 2002, the Board ordered further development in 
this case pursuant to its authority under 38 C.F.R. § 19.9(a)(2), 
and the case was sent to the Board's Evidence Development Unit 
(EDU) to undertake the requested development.  Following a 
decision in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV) which invalidated 
portions of 38 C.F.R. § 19.9(a)(2) and subsequent opinion from 
VA's General Counsel in VAOPGCPREC 1-03, the Board has resumed 
conducting development at the RO level.

The Board's December 2002 development request identified the 
potential existence of relevant records in the possession of a 
federal agency that had not been associated with the claims 
folder.  Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC for 
the following actions:

1.  The RO should request copies of all VA clinical records 
pertaining to treatment of the veteran, including that provided at 
the North Little Rock, Arkansas, VA Medical Center / Fort Roots VA 
Hospital, during the period between June 1968 to July 1977 for 
incorporation into the record.  

2.  The RO should request copies of all VA personnel and 
employment records pertaining to the veteran's employment at the 
North Little Rock, Arkansas, VA medical facility for incorporation 
into the record.  

3.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).

4.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal remains denied, the veteran should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn regarding 
the final disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).  



